DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of Tsai et al, U.S. Patent Publication No. 10958567 (hereinafter Tsai) in view of Huang et al, U.S. Patent Application Publication No. 20160248664 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasoning.

Regarding Claims of Instant Application:

Patent US 10958567 (Tsai)
Instant Application
Claim 1.
A method, comprising: providing, by a device, path data associated with a network, wherein the network includes a plurality of network devices interconnected by links, wherein the path data is provided to the plurality of network devices, wherein the plurality of network devices stores the path data, and 
wherein the path data includes data identifying: 
a first path to be provided through the network, and a second path to be provided through the network; 
providing, by the device, an instruction to cause the plurality of network devices to provide information identifying the first path through the 
receiving, by the device, an indication of a failure associated with the first path, wherein the indication causes the plurality of network devices to provide information identifying the second path through the network and to re-route the traffic from the first path to the second path; causing, by the device, the failure associated with the first path to be repaired while the traffic is re-routed to the second path, wherein the traffic is rerouted regardless of failure of the device; and providing, by the device and based on causing the failure associated with the first path to be repaired, another instruction to cause the plurality of network devices to route the traffic via the first path again; 
and providing, to the plurality of network devices, information indicating that the device is non-operational, 
wherein the information indicating that the device is non-operational causes the plurality of network devices to route the traffic via the first path or via the second path if the first path experiences another failure.
Claim 21.
A method, comprising: providing, by a device, path data associated with a network, 
wherein the path data includes data identifying: 
a first path to be provided through the network, and a second path to be provided through the network, 
and wherein the device includes a centralized controller; 
providing, by the device, an instruction to cause one or more network devices to provide information identifying the first path through the network and to route traffic via the first path; 
and providing, by the device and to the one or more network devices, information indicating that the device is non-operational, 
wherein the information indicating that the device is non-operational causes the one or more network devices to route the traffic via the first path or via the second path if the first path experiences a failure.



Tsai patent does not recite the following limitations that are recited in the Instant Application: wherein the device includes a centralized controller.
Huang discloses wherein the device includes a centralized controller (e.g., FIG. 1 and ¶ [0033] [0042] [0060] [0067], each NE (network element) receives central path message from central controller, including explicit route and switch set-up information of a continuous portion of the path involving plural NE).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of path information from a first network device to a second network device, as disclosed by Tsai, with the disclosure of path information from the network device in the role of a central controller, as disclosed by Huang. The motivation to combine would have been to establish a path in a communication network that allow to more quickly establish data paths between a source network element and a destination network element while satisfying the required traffic engineering constraints 

Claims 28 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 15, respectively, of Tsai. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasoning.

Patent US 10958567 (Tsai)
Instant Application
Claim 15.
A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to:
provide path data associated with a network,
wherein the network includes a plurality of network devices interconnected by links,
wherein the path data is provided to the plurality of network devices, and
wherein the path data includes data identifying:
a first path to be provided through the network, and
a second path to be provided through the network when the first path fails;
provide an instruction to cause the plurality of network devices to provide information identifying the first path through the network and to route traffic via the first path; 
receive an indication of a failure associated with the first path,
wherein the indication causes the plurality of network devices to provide information identifying the second path through the network and to re-route the traffic from the first path to the second path;

provide, based on causing the failure associated with the first path to be repaired, another instruction to cause the plurality of network devices to route the traffic via the first path again; and
provide, to the plurality of network devices, information indicating that the device is non-operational,
wherein the information indicating that the device is non-operational causes the plurality of network devices to route the traffic via the first path or via the second path if the first path fails.
Claim 28.
A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a device, cause the device to: 
provide path data associated with a network, 
wherein the path data includes data identifying: 
a first path to be provided through the network, and 
a second path to be provided through the network;
provide an instruction to cause one or more network devices to provide information identifying the first path through the network and to route traffic via the first path; and 
provide, to the one or more network devices, information indicating that the device is non-operational, 
wherein the information indicating that the device is non-operational causes the one or more network devices to route the traffic via the first path or via the second path.
Claim 8.
A device, comprising:
one or more memories; and

provide path data associated with a network,
wherein the network includes a plurality of network devices interconnected by links,
wherein the path data is provided to the plurality of network devices, and
wherein the path data includes data identifying:
a primary path to be provided through the network, and
a secondary path to be provided through the network when the primary path fails;
provide an instruction to cause the plurality of network devices to provide information identifying the primary path through the network and to route traffic via the primary path;

wherein the indication causes the plurality of network devices to provide information identifying the secondary path through the network and to re-route the traffic from the primary path to the secondary path;
cause the failure associated with the primary path to be repaired while the traffic is re-routed to the secondary path, wherein the traffic is rerouted regardless of failure of the device; and; 
provide, based on causing the failure associated with the primary path to be repaired, another instruction to cause the plurality of network devices to route the traffic via the primary path again; and
provide, to the plurality of network devices, information indicating that the device is non-operational, 
wherein the information indicating that the device is non-operational causes the plurality of network devices to route the traffic via the primary path or via the secondary path if the primary path experiences another failure.
Claim 35.
A device, comprising: one or more processors configured to: 
provide path data associated with a network, wherein the path data includes data identifying: 
a first path to be provided through the network, and 
a second path to be provided through the network; 
provide an instruction to cause one or more network devices to provide information identifying the first path through the network and to route traffic via the first path; 
and provide, to the one or more network devices, information indicating that the device is non-operational, 
wherein the information indicating that the device is non-operational causes the one or more network devices to route the traffic via the first path or via the second path if the first path experiences a failure.



Regarding dependent claims, Claims 22, 27, 31, 34, 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 13, 15, 18 and 19 of Tsai

Claim 22, dependent from claim 21, of the Instant Application is rejected over Claims 5 and 6 of Tsai (each dependent from claim 1).  The limitation in claim 22 of providing the information indicating that the device is non-operational causes the one or more network devices re-route the traffic to the second path, which is controlled by a network device of the one or more network devices, is substantively similar to combination of claims 5 and 6 of Tsai (i.e., information indicating that the device is non-operational, wherein the information indicating that the device is non-operational causes the plurality of network devices to route the traffic via the first path or via the second path if the first path experiences another failure (claim 5) and 
Claim 27, dependent from claim 21, of the Instant Application is rejected over Claim 6 of Tsai. The limitation in claim 27 of wherein before the device is non-operational, the device controls the first path, is substantively similar to claim 6 of Tsai (i.e., wherein the device controls the first path, and the plurality of network devices controls the second path).
Claim 31, dependent from claim 28, of the Instant Application is rejected over Claim 19 (dependent from claim 15) of Tsai. The limitation in claim 31 of wherein one or more of the following include label-switched paths: the first path, or the second path, is substantively similar to claim 19 of Tsai (i.e., wherein the first path and second path are label-switched paths (LSPs)).
Claim 34, dependent from claim 28, of the Instant Application is rejected over Claims 15 and 18 (dependent from claim 15) of Tsai. The limitation in claim 34 of wherein the first path is managed by the device, and wherein the second path is managed by the one or more network devices; and wherein the information indicating that the device is non-operational causes the one or more network devices to route the traffic via the second path, is substantively similar to combination of claims 15 and 18 of Tsai (i.e., information indicating that the device is non-operational, wherein the information indicating that the device is non-operational causes the plurality of network devices to route the traffic via the first path or via the second path if the first path fails (claim 15), wherein the device controls the first path, and the plurality of network devices controls the second path (claim 18)).
Claim 36, dependent from claim 35, of the Instant Application is rejected over Claims 15 and 18 of Tsai. (Since the device claim 35 can substantively be rejected by the non-transitory medium claim 15 of Tsai, and claim 36 is substantively similar to claim 34, the same reasoning can be used for double-patent rejection of claim 36). 
Claim 38, dependent from claim 35, of the Instant Application is rejected over Claim 13 (dependent from claim 8) of Tsai.  The functions performed by the device of claim 35 are operationally similar to the method of claim 21, and thus may be taught by the claim limitations of Tsai in view of Huang (as described above). The limitation in claim 38 of wherein the first path and the second path include label-switched paths, is substantively similar to claim 8 of Tsai (i.e., wherein the first path and second path are label-switched paths (LSPs)).

Allowable Subject Matter
Claims 21-40 are objected to as being allowable if not for double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent Claim 1, directed to a method, the prior art discloses providing, by a device, path data associated with a network, wherein the path data includes data identifying: a first path to be provided through the network, and a second path to be provided through the network, and wherein the device includes a centralized controller. These disclosures may be seen in Huang et al, U.S. Patent Application Publication No. 20160248664 A1 (e.g., FIGS. 1, 3: ¶ [0075] [0077] [0079] [0085]: central 
Prior art discloses that there may not be communication between network devices and central controller, yet the network devices still have the necessary path information to manage the paths, correlating to the limitation wherein the information indicating that the device is non-operational causes the one or more network devices to route the traffic via the first path.  This disclosure may be seen in Huang (e.g., FIG. 5 and ¶ [0022] [0044] [0094], An NE in the path that has not received 
Prior art discloses network devices routing traffic via the first path or via the second path if the first path experiences a failure, as may be seen in Shikhmanter (e.g., FIG. 3C and ¶ [0085] [0185]: system identifies communication restoration paths which are capable of restoring communication between the affected nodes, i.e., alternate paths, in the framework of centralized control of path information (e.g., FIGS. 2, 4 and ¶ [0080] [0084] [0094]-[0098])), and Rebella et al, U.S. Patent Application Publication No. 20160337168 A1 (e.g., FIGS. 1, 7A-D and ¶ [0037]: If the first path is affected by a first failure, first traffic is restored on an alternative path).
The prior art fails to disclose or suggest, individually or in combination, or render obvious the limitations regarding the central controller device notifying the one or more network devices that it is non-operational,  i.e.:
providing, by the device and to the one or more network devices, information indicating that the device is non-operational, wherein the information indicating that the device is non-operational causes the one or more network devices to route the traffic via the first path or via the second path if the first path experiences a failure.
Claims 22-27, dependent from claim 21, are also objected to over prior art.
Claim 28, directed to a non-transitory computer-readable medium, and Claim 35, directed to an device that is configured to perform functionally similar limitations to claim 28, the claim limitations are substantively similar to claim 21, except that the device providing path data associated with a network Is not recited to include a centralized controller. However, the citations above from Huang, Shikhmanter and Rebella are relevant to disclose one or more of the following elements, as reasoned in examination of claim 1: A device to provide path data associated with a network, wherein the path data includes data identifying: a first path to be provided through the network, and a second path to be provided through the network; provide an instruction to cause one or more network devices to provide information identifying the first path through the network and to route traffic via the first path, as well as lack of communication between network devices and central controller not precluding path management by network devices, correlating to the limitation wherein the information indicating that the device is non-operational causes the one or more network devices to route the traffic via the first path or via the second path if the first path may experiences a failure.
The prior art fails to disclose or suggest, individually or in combination, or render obvious the limitations regarding the device notifying the one or more network devices that it is non-operational,  i.e.:
provide, to the one or more network devices, information indicating that the device is non-operational, wherein the information indicating that the device is non-operational causes the one or more network devices to route the traffic via the first path or via the second path.
Claims 29-34, dependent from claim 28, and Claims 36-40, dependent from claim 35, are also objected to over prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471